DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 24 February 2022.  These drawings are unacceptable.
The drawings are objected to because Figures 3a and 3b are unclear.  How can the same component be marked as Detail 4 and Detail 8?  Detail 4 is a plurality of Details 8.  
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neutral internal fibers with twisted external fibers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase a total number of both internal and external fibres is less than 200 is unclear.  Is this in a cross section?  The entire yarn, somehow like a filament count?  The ordinarily skilled artisan would be unsure of what was being claimed.
In regards to Claims 3 and 4, it is unclear what is being claimed as no actual method step is being taken.  While the claims do state increasing an average cross-section or a diameter of each fibre decreases the thread count of the yarn produced, the claim never states that the yarn count is decreased.
Further, it is unclear how the cross-section or diameter of the fiber could be increased when they have already been supplied in at least one web.  The size of the fibers is a static dimension.  Is Applicant trying to state that new fibers, having cross-sections or diameters different from the originally supplied fibers are provided?  This is not claimed.  Is Applicant 
In regards to Claims 5-7, the method steps are unclear.  Where do these steps fall within the steps/limitations already found within Claim 1?
In regards to Claims 11-13, the claims are unclear since Claim 7 is not a yarn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Scheerer et al (6250060) in view of Grindstaff (5188892).
Scheerer teaches an air spinning method (Abstract) comprising the steps of:
	preparing at least one web of textile fibres (Detail 22), to be fed by at least one introducer (Detail 24) element upstream of an air spinning device (Detail 15),
	drawing the at least one web with at least one drawing device (Detail 10),
	feeding the web, previously drawn, in a spinning chamber of the air spinning device (Figure 1),
vortex spinning machine), so as to:
	obtain a yarn comprising internal fibres surrounded by external fibers (all spun yarns have internal and external fibers), 
	wherein the yarn has an overall thread count not exceeding Ne20 (Description of Figure 3; 20Ne, 50/50 polyester/cotton  air-jet spun yarn).
While Scheerer essentially teaches the invention as detailed, it fails to specifically teach the total number of internal and external fibers in the yarn (assumed cross section).  Grindstaff, however, teaches a yarn with fibers of similar denier having a Ne16 has 220 fibers (Column 14, lines 7-9), and a yarn with fibers of similar denier having a Ne25 has 142 fibers (Column 9, lines 61-63).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a yarn of Ne20, which would fall between the two, would have a number of fibers which would also fall between the two, which would be less than 200 fibres.  Scheerer teaches similar fibers to that of the invention.  Likewise Grindstaff.  The number of fibers in a cross section would be a result of the size of the fibers and the size of the yarn.  The ordinarily skilled artisan would understand this and know that the Ne20 yarn of Scheerer would obviously have less than 200 fibres.
Additionally, Applicant provides no criticality or unexpected results arising from the use of a pressure of 0.45 - 0.6 MPa, or the working speeds of the compressed air being 400 - 500 m/min.  The ordinarily skilled artisan, tasked with operating the device of Scheerer, would be more than capable of determining the proper pressure and speed of the air, through routine experimentation.  The point is to twist the fibers, without destroying the yarn.  The ordinarily 
In regards to the internal fibers being neutral and the external fibers being twisted about the internal fibers, this is a direct result of air spinning a web of fibers.  The fibers in the middle will be twisted to a lesser degree than the fibers on the outer surface due to the manner in which the fibers are twisted.  According to Applicant’s specification, neutral is to be defined as substantially not twisted, which still allows for an undefined degree of twist.  The internal fibers are neutral to the degree of twist to which the external fibers are subjected.
	In regards to Claim 2, Scheerer teaches Ne20, which is greater than Ne10.
	In regards to Claims 3 and 4, no actual method step is taken.
	In regards to Claims 5-7, the sliver of Scheerer as described above would be formed from multiple slivers which were drawn on a drawing frame.  As such, at least two textile fiber webs will have been prepared.  Those webs, making up the sliver of Scheerer, would be fed to the at least one introducer element upstream of the air spinning device as detailed above.  Those webs, making up the sliver of Scheerer, would be drawn by the drawing device as detailed above.  Likewise, those webs, making up the sliver of Scheerer, would be joined inside the spinning chamber and spun into the yarn as detailed above.
	In regards to Claims 10-13, Scheerer (Table 1; yarn count 20/1) in view of Grindstaff (Ne16 / 220 fibers, Ne25 / 142 fibers) teaches the method of forming the yarn, as detailed above.  As such, the resulting yarn (Ne20 / 200 fibers) is also taught.  
Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732